internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-152103-02 date date legend parent sub llc sub 1b corp corp corp acquiring parent acquiring trust plr -152103-02 trust trust trust trust trust country a country b state a state b state c a b p pp ppp h i da industry e business a business b plr -152103-02 business c business d method d year year date a date b date c date d date e founder dear this letter responds to a letter dated date requesting rulings concerning the federal_income_tax consequences of a proposed transaction additional information was provided in letters dated october october and date and january and parent a state a corporation is a diversified company that directly and indirectly engages in several businesses most of which are in industry e parent directly conducts business a business b and business c parent indirectly conducted business d through subsidiary corporations parent and other members of the parent consolidated_group may hereinafter be referred to as the parent group parent other members of parent group and other entities controlled directly or indirectly by parent may hereinafter be referred to as the parent controlled organization plr -152103-02 the outstanding common_stock of parent is held by trust trust trust trust trust and trust some or all of which trusts may hereinafter be referred to as the shareholders the beneficiaries of trust are remote descendants of founder none of whom have yet been born and charities trust holds a majority of parent’s voting_stock the trustees of trust may until the birth of the first great-great-grandchild of founder make distributions of net_income for such charitable purposes as they deem advisable provided the distributions are described in sec_642 of the internal_revenue_code the trustees have not made any distributions for charitable purposes and have no current plan or intention to make distributions for charitable purposes after the birth of the first great-great-grandchild the beneficiaries of the trust are solely individual descendants of founder and a specified foundation which is a remote contingent charitable_remainder beneficiary that will benefit only if the trust instrument fails to provide for a particular contingency each of trust sec_2 through has current living individual beneficiaries and also has one or more remote contingent charitable_remainder beneficiaries who would benefit only if all of the descendants of founder are deceased at the time of a distribution under the trust the remote contingent charitable_remainder beneficiaries of these trusts are a specified foundation and two specified church organizations sub a state b corporation commenced the operation of business d in year and conducted business d in country a some intellectual_property used by sub in business d was owned by corp at the time of the transaction described herein sub was a wholly-owned subsidiary of corp a state b corporation which was a wholly- owned subsidiary of corp a state b corporation which was a wholly-owned subsidiary of corp a state a corporation which was a wholly-owned subsidiary of parent corp and corp were primarily holding_companies sub 1b a country b corporation conducted business d in country b sub 1b’s assets and business were relatively minor compared to those of sub sub 1b was a wholly-owned subsidiary of corp acquiring is a state b limited_liability_company all the stock in acquiring is held by acquiring parent a state c limited_liability_company parent having concluded that business d was not a good fit with its core businesses decided to sell it and then decided to distribute the net_proceeds to the shareholders in conjunction with these decisions the following steps have been completed commenced or are planned i on date a parent entered into an agreement old agreement with acquiring parent under which acquiring parent would purchase sub and sub 1b plr -152103-02 ii on date b acquiring parent assigned its rights under the old agreement to acquiring and the old agreement was amended to become the agreement agreement under which acquiring would purchase sub and sub 1b iii to comply with a provision in the agreement requiring sub and sub 1b to have a specific amount of cash on hand cash-on-hand requirement amounts of cash were transferred between sub and corp its parent taking into account both the amount initially distributed by sub and the amount subsequently returned to sub there was a net distribution from sub to corp of dollar_figureh million excess cash distribution iv on date c pursuant to the agreement sub was merged into llc a state b limited_liability_company llc survived the merger and became in all respects the successor to sub after the merger corp was the sole member of llc v on date c immediately following step iv pursuant to the agreement acquiring purchased all of the interests in llc from corp for dollar_figurep and purchased all of the outstanding shares of sub 1b from corp for dollar_figurepp the total amount_paid by acquiring dollar_figurep plus dollar_figurepp was dollar_figureppp million total_payment of this total_payment dollar_figurei was allocated as a payment for parent having entered into a covenant_not_to_compete covenant-not-to-compete in addition intellectual_property used in business d was purchased by acquiring from corp vi shortly after its receipt the total_payment was invested by the parent group on a temporary basis in a segregated account segregated account in order to preserve the funds received subsequently a portion of this cash has been used to pay expenses related to the sale vii on or before date d corp liquidated corp in a transaction qualifying as a complete_liquidation of a subsidiary under sec_332 viii on or before date d corp liquidated corp in a transaction qualifying as a complete_liquidation of a subsidiary under sec_332 ix on or before date d parent liquidated corp in a transaction qualifying as a complete_liquidation of a subsidiary under sec_332 x on or before date d parent adopted a plan of partial_liquidation calling for parent to distribute all of the net_proceeds from the sale of sub and sub 1b sale proceeds cash in redemption of certain outstanding shares of parent voting and nonvoting_stock the sale proceeds cash included the total_payment including the amount allocable to the covenant-not-to-compete less expenses and taxes connected to the sale and distribution plr -152103-02 xi on date d pursuant to the plan of partial_liquidation parent distributed all of the sale proceeds cash dollar_figureda million to the shareholders the distribution of the proceeds was non-pro rata among the shareholders and was in redemption of voting common_stock from trust sec_1 and and nonvoting common_stock from trust sec_3 and xii on or before date e a further distribution may be made from parent to the shareholders if it should be concluded by parent that there are additional assets properly attributable to business d the following representations have been made in connection with the proposed transactions a b c d throughout the period beginning years prior to date c and continuing up until the date of the final distribution in partial_liquidation parent will have continuously and actively conducted within the meaning of sec_1 c of the income_tax regulations each of businesses a b and c throughout this period parent will have been directly engaged through its own activities in businesses a b and c and parent will have directly employed over full-time employees in each of these businesses throughout this period moreover at the time of the final distribution in partial_liquidation there will be no plan or intent for parent to cease being directly engaged in these three businesses it is anticipated that parent will continue to actively and continuously conduct within the meaning of sec_1_355-1 each of these three businesses and will continue to have over full-time employees engaged in each of these businesses subsequent to the completion of the partial_liquidation distribution to the shareholders throughout the short_period of its existence llc the successor to sub will have been wholly owned by corp and will have been treated by corp and other members of the parent group as a disregarded_entity moreover neither corp nor any other member of the parent group will have taken any_action to cause the default classification of sec_301_7701-3 not to apply llc and or corp llc 2's parent and or its predecessor sub will have directly continuously and actively conducted business d within the meaning of sec_1_355-1 throughout the year period prior to date c and will have directly employed over full-time employees in business d throughout thi sec_5 year period business d was not acquired by llc corp sub or any predecessor within the year period prior to date c in a transaction in which gain_or_loss was recognized in whole or in part plr -152103-02 e f g h i j k l financial information has been submitted indicating that each of parent’s businesses a b and c and business d operated by llc corp and or sub had income and expenses indicative of business activity in every year in the period beginning years prior to date c up until the present or for business d up until date c throughout the year period prior to date c llc corp and or sub carried on the activities of business d for the purpose of earning income or profit from business d their business d activities included every step in the process of earning income or profit in year sub had revenue of over dollar_figurea million and profits of over dollar_figureb million which constituted a substantial contribution to parent’s combined corporate enterprise sub corp and llc were in large part operated independently of parent except for the corp secretary sub corp and llc had no officers or directors who also were officers or directors of parent sub 1’s corp 4's and llc 2's operations were managed from a location in a different state than the location of parent’s headquarters sub had its own depot equipment plant equipment trucks and office equipment in addition to having separate officers and directors it had separate lower- level management books_and_records and employees each of the series of transactions through which parent received the proceeds from the step v sale the liquidations of corp sec_4 and constituted the complete_liquidation of a subsidiary within the meaning of sec_332 parent has not acquired and has no plan or intention of acquiring either directly or through other members of the parent controlled organization i stock in acquiring or acquiring parent or ii any part of business d sold to acquiring in addition neither parent nor any other member of the parent controlled organization has any intent to engage in business d parent has no plan or intention either to completely liquidate or to engage in another distribution in partial_liquidation the shareholders are receiving nothing except cash in the transaction none of the cash proceeds from the step v sale has been used in any manner by parent group except that corp placed cash proceeds in an account that bears interest at the 90-day united_states t-bill rate there have been no losses with respect to the invested proceeds plr -152103-02 m n o p q r s the sale proceeds cash is proceeds from the sale of business_assets that were actively used in business d none of the amount distributed in partial_liquidation is or is attributable to any of the following i a reserve for expansion ii a mere business decline ii a mere decrease in working_capital or in the need for working_capital iv proceeds from the sale of a business which is nominal in relation to the entire business of the parent controlled organization or v a business operated at a loss which acquired assets from another business of the parent controlled organization none of the sale proceeds cash was proceeds from the sale of assets that were idle passive or investment_assets the step xi distribution and any step xii distribution in partial_liquidation will be consummated during the taxable_year in which the plan of partial_liquidation is adopted or in the succeeding taxable_year the distribution in partial_liquidation will consist of all of the net_proceeds from the termination of business d that is the entire amount received from acquiring for business d plus any other assets properly attributable to business d less i any retained liabilities properly attributable to business d ii all taxes and expenses of parent group attributable to the sale of business d to acquiring and iii all taxes and expenses of parent group incident to the proposed distribution in partial_liquidation there will have been no unreasonable delay in making the distribution in partial_liquidation the time between the step v receipt of proceeds and the step xi distribution and any step xii distribution represents the period reasonably necessary for the parent group to make informed decisions to obtain legal guidance and governmental rulings to make appraisals and or cost and liability determinations and to take other actions such that the transaction proceeds in an orderly and businesslike manner the amount of cash distributed by parent to each of the shareholders will in each instance be equal to the fair_market_value of the share of stock surrendered by such shareholder in exchange therefor there are no declared but unpaid dividends on the stock being redeemed by parent the shareholders have no plan or intention to repay to any entity of the parent controlled organization or to reinvest in the parent controlled organization any of the amount distributed in partial_liquidation plr -152103-02 t u none of the amounts distributed by parent in the partial_liquidation will be received by a shareholder as a debtor creditor employee or in any capacity other than that of a parent shareholder the present transaction -- the step v sale and the step xi and possible step xii distribution in partial_liquidation - is not a step in a larger integrated transaction the comprehensive corporate restructuring occurring contemporaneously and the partial_liquidation are independently motivated have been planned separately from one another and have no interrelationship other than as necessary to ensure that the two transactions do not conflict with one another v there are no outstanding options or warrants to acquire parent stock or obligations convertible into parent stock based solely on the information submitted and on the representations set forth above and provided that each of steps vii viii and ix qualifies as a sec_332 liquidation and provided further that parent succeeds to the items of sub described in sec_381 we hold as follows for purposes of making a sec_302 partial_liquidation determination with regard to the step xi distributions from parent to the shareholders and possible step xii distributions in light of the applicability of sec_332 and sec_381 to parent’s receipt of the proceeds from the sale of sub assets i the separate corporate existence of sub will be disregarded and the assets and activities of sub will be considered to be those of parent and ii the acquisition of sub assets by acquiring through llc will be viewed as a transfer of the assets and activities of sub from parent to acquiring rev_rul 1977_2_cb_107 dealing with distributions in partial_liquidation under sec_346 and b the predecessor of present sec_302 and e the excess cash distribution of dollar_figureh million from sub to corp constitutes assets wholly or partly attributable to sub in the event any of this dollar_figureh million amount is working_capital of business d or otherwise properly allocable to business d it has to be taken into account in determining whether the distribution to the shareholders meets the sec_302 termination of business requirement that the entire business and or the entire net_proceeds from the sale_or_other_disposition of the business be distributed sec_1_346-1 plr -152103-02 the placement of cash in the segregated account in step vi with such cash being invested in limited risk assets all as described above will not change the identity or character of the money so invested for purposes of the distributions in partial_liquidation these temporary investments will not prevent this cash from being considered the proceeds received by parent from the step v sale the proposed distributions of cash by parent to the shareholders in redemption of some or all of the parent stock held by the shareholders pursuant to the plan of partial_liquidation as described above will be treated as distributions in partial_liquidation under sec_302 and sec_302 to the extent provided in rulings and below the distributions from parent to the shareholders will be treated as exchanges under sec_302 provided that each of the three following conditions applies i the redeemed shareholder is not a corporation ii the cash distributed is the proceeds from the sale of operating_assets operating asset proceeds and iii the distribution occurs within the taxable_year of parent in which the plan of partial_liquidation was adopted or within the succeeding taxable_year for purposes of this ruling in determining whether the redeemed shareholder is a corporation any parent stock held by a_trust or certain other pass-through entities will be treated as if it were actually held by the beneficiaries of the trust or other entity in addition for purposes of this ruling the term corporation does not include individuals but generally does include c corporations and similar entities and the term operating asset proceeds includes that portion of the cash that was received with regard to sub 1's business d business operations including an appropriate amount of working_capital but does not include any amount that was received with regard to a reserve for expansion investment_assets or working_capital in excess of that reasonably needed for business operations moreover in determining whether the distribution is made within the requisite time period it should be noted that the date of adoption of a plan_of_liquidation may in some circumstances be the date of a prior informal plan rather than the date of formal plan adoption the maximum amount of cash that will be considered to be distributed in partial_liquidation is the amount of cash received with regard to the business operations of sub 1's business d less all properly attributable liabilities and expenses the amount of cash received includes the total_payment received from acquiring in exchange for the business operations of sub 1's business d plus any amount of the dollar_figureh million excess cash distribution that may properly be allocable to the business operations of sub 1's business d excluded from the partial_liquidation is any cash properly allocable to the business of sub 1b or to the covenant-not-to- compete or to any intellectual_property acquired from corp or to any plr -152103-02 asset acquired from any other member of the parent controlled organization moreover the distribution in partial_liquidation does not include any earned or accrued investment earnings or gains on the cash received the properly attributable liabilities and expenses which must be deducted from the amount that may be distributed in partial_liquidation include all liabilities and expense arising from the sale and distribution of sub 1's business d assets including taxes and expenses of parent and the parent group arising from the sale and distribution of these assets but not any liabilities or expenses connected with sub 1b’s assets or other items such as the covenant-not-to-compete moreover there also must be deducted from the amount distributable in partial_liquidation any expenses with regard to or any current or accrued losses on any investment of the cash received such as the temporary investment in the segregated account see revrul_60_262 1960_2_cb_115 revrul_71_250 1971_1_cb_112 revrul_76_279 1976_2_cb_99 revrul_76_289 1976_2_cb_100 any amount distributed to the shareholders that is not considered to be distributed in partial_liquidation in accordance with the above rulings or that otherwise fails to constitute a distribution in partial_liquidation under sec_302 may nonetheless constitute a distribution in redemption under sec_302 or that will be treated as in full payment for the stock redeemed under sec_302 or alternatively depending on the circumstances of the particular shareholder may be treated as a distribution_of_property under sec_301 and sec_316 for each of the shareholders the amount of the distribution received by the shareholder that constitutes a distribution in partial_liquidation under sec_302 will be treated as received by the shareholder as full payment in exchange for the shares of stock redeemed by such shareholder as provided by sec_302 gain_or_loss will be recognized by the shareholder to the extent of the difference between the amount received in the partial_liquidation distribution and the adjusted bases of the shares of stock surrendered in exchange therefor provided that the redeemed stock constitutes a capital_asset in the hands of the exchanging shareholder and that sec_341 relating to collapsible_corporations is not applicable the gain_or_loss will be considered capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code plr -152103-02 no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not directly covered by the above rulings in particular no opinion is expressed i as to the proper federal tax treatment of any aspect of the transaction that deals with sub 1b or the distribution of assets allocable to sub 1b or as to whether an amount other than dollar_figurepp should have been allocated to the purchase of sub 1b ii as to the proper federal tax treatment of any purchase by acquiring of intellectual_property from corp or as to whether the amount of the total_payment allocated to the purchase of business d from sub needs to be adjusted in light of any such purchase of intellectual_property iii as to the proper federal tax treatment of parent entering into the covenant-not-to- compete or as to whether it was correct to allocate dollar_figurei of the total_payment to this covenant iv as to whether some or all of the dollar_figureh million excess cash distribution is properly attributable to the operating_assets of the business d operated by llc its parent corp or its predecessor sub and v as to whether a particular entity is a beneficiary of one of the trusts and whether such entity is a corporation this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the request for the ruling verification of the factual information representations and other data may be required as part of the audit process sincerely marnie rapaport senior counsel branch office of associate chief_counsel corporate
